Per Ouriam.

Appeal from a judgment, entered on the verdict -of a jury, and from an order denying a motion for a new trial.
The plaintiff was a designer and manufacturer of children’s reefers, and the defendants w.ere manufacturers 'and dealers -therein.
An. agreement was entered into in writing between the parties for the services of the plaintiff at a fixed compensation, which he alleges was afterwards terminated by a further agreement to pay him compensation at the rate of $40'per week for fourteen weeks, .and a further sum of $28'7.YY alleged to be due him under the ■agreement first named, as a settlement upon the termination -thereof.
The first agreement is admitted by the defendants, but the subsequent arrangements for its- termination, as well as the balance claimed to be due, were denied.
The whole case went .to the jury upon disputed .questions of fact, and there was no exception to the charge of the trial judge, nor do we find a single exception in' the record taken by the defendants, during the progress of the trial, except to the refusal of the court to dismiss the complaint oñ the' defendants’ motion, at the close of the plaintiff’s case, and the record as made does not •appear to present to this court any single exception for review on •appeal.
The whole case was fairly presented to the jury, upon all the ■evidence, and there was a determination in the plaintiff’s favor for the full amount claimed. We think the judgment should be affirmed. Judgment affirmed, with costs.
Present': Eitzsimotts, Oh. J., and McCabthy, J.
• Judgment affirmed, with costs.' -■-,...